NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



CORTEZ A. DAVIS,                           )
a/k/a CORTEZ ANTONIO DAVIS,                )
                                           )
            Appellant,                     )
                                           )
v.                                         )      Case No. 2D18-1251
                                           )
STATE OF FLORIDA,                          )
                                           )
            Appellee.                      )
                                           )

Opinion filed November 7, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Nancy Moate Ley, Judge.


PER CURIAM.


            Affirmed.


VILLANTI, KHOUZAM, and SALARIO, JJ., Concur.